Case: 20-20415     Document: 00515811316         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 7, 2021
                                  No. 20-20415                             Lyle W. Cayce
                                                                                Clerk

   Arielle Y. Miller,

                                                           Plaintiff—Appellant,

                                       versus

   Target Corporation; Casey Blythe,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1539


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Plaintiff, Arielle Miller, appeals the district court’s grant of Target
   Corporation’s (“Target”) motion for summary judgment. For the reasons
   that follow, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20415         Document: 00515811316       Page: 2   Date Filed: 04/07/2021




                                    No. 20-20415


                                  I. Background
          On July 25, 2017, several cell phones were stolen from one of Target’s
   stores in Katy, Texas. Target’s loss prevention manager, Casey Blythe,
   investigated the incident and identified several individuals, including Miller,
   who he believed stole the cell phones. Blythe contacted Harris County
   Sheriff’s Office with the information he had gathered. Miller was arrested on
   October 20, 2017 and charged with third degree felony theft for stealing the
   cell phones. On January 11, 2018, the charges against Miller were dismissed.
          Miller filed suit against Blythe and Target on January 11, 2019 in state
   court, alleging defamation and malicious prosecution against Blythe and
   negligence and vicarious liability against Target. Target removed the suit to
   federal court on April 26, 2019. Target moved to dismiss the defamation and
   malicious prosecution claims on May 13, 2019. Before the district court ruled
   on the motion to dismiss, Miller amended her complaint on June 3, 2019 to
   include a claim of intentional infliction of emotional distress against Blythe
   and Target. On August 13, 2019, the district court dismissed the defamation
   and malicious prosecution claims under Federal Rule of Civil Procedure
   12(b)(6). Defendants subsequently filed a motion for summary judgment on
   the intentional infliction of emotional distress and vicarious liability claims
   on March 11, 2020. On May 11, 2020, the district court granted summary
   judgment in favor of Defendants on Miller’s claims of intentional infliction
   of emotional distress and Target’s vicarious liability. Miller appeals only the
   dismissal of her intentional infliction of emotional distress and vicarious
   liability claims.




                                         2
Case: 20-20415          Document: 00515811316            Page: 3      Date Filed: 04/07/2021




                                          No. 20-20415


                                        II. Discussion
           This Court reviews a district court’s grant of summary judgment de
   novo, applying the same legal standards as the district court.1 Under Federal
   Rule of Civil Procedure Rule 56, “[a] party may move for summary
   judgment, identifying each claim or defense—or the part of each claim or
   defense—on which summary judgment is sought.”2 The district court shall
   grant summary judgment “if the pleadings, depositions, answers to
   interrogatories, and admissions on file, together with the affidavits, if any,
   show that there is no genuine issue of material fact and that the moving party
   is entitled to judgment as a matter of law.”3
           A. Intentional Infliction of Emotional Distress
           Under Texas law, a plaintiff must establish the following for an
   intentional infliction of emotional distress (“IIED”) claim: (1) the defendant
   acted intentionally or recklessly; (2) the defendant’s conduct was extreme
   and outrageous; (3) the defendant’s actions caused the plaintiff emotional
   distress; and (4) the resulting emotional distress was severe.4 In addition to
   the elements of the prima facie case, the Texas Supreme Court elaborated on
   when recovery for IIED is available in Hoffman-La Roche Inc. v. Zeltwanger.
   First, IIED is “a ‘gap-filler’ tort, judicially created for the limited purpose of
   allowing recovery in those rare instances in which a defendant intentionally
   inflicts severe emotional distress in a manner so unusual that the victim has




           1
           Warren v. Fed. Nat’l Mortg. Ass’n, 932 F.3d 378, 382 (5th Cir. 2019); Bellard v.
   Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012).
           2
               FED. R. CIV. P. 56(a).
           3
               Id.
           4
               Hoffmann-La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 445 (Tex. 2004).




                                                3
Case: 20-20415              Document: 00515811316          Page: 4       Date Filed: 04/07/2021




                                           No. 20-20415


   no other recognized theory of redress.”5 “Where the gravamen of a
   plaintiff’s complaint is really another tort, intentional infliction of emotional
   distress should not be available.”6 Second, when the substance of the
   complaint is covered by another tort, “a plaintiff cannot maintain an
   intentional infliction claim regardless of whether he or she succeeds on, or
   even makes, [an alternate] claim.”7
          Relying on Zeltwanger, the district court granted Target’s motion for
   summary judgment finding as a matter of law that defamation and malicious
   prosecution formed the core of Miller’s complaint. On appeal, Miller
   essentially argues that Zeltwanger is distinguishable and that her IIED claim
   stands alone because her other claims have been previously dismissed.
          In Zeltwanger, the plaintiff sued her employer for sexual harassment
   under the Texas Labor Code and common-law IIED.8 The statutory sexual
   harassment claim was subject to a $300,000 damages cap.9 The trial court
   allowed the plaintiff’s statutory sexual harassment claim and IIED claim to
   proceed in tandem, and the jury awarded the plaintiff $8.5 million under the
   sexual harassment statute, capped at $300,000, and $9 million for IIED—
   effectively undermining the cap.10 The Texas Supreme Court vacated the
   jury’s award on the IIED claim.11 Thus, the Texas Supreme Court made it




          5
              Id. at 447.
          6
               Id.
          7
              Id. at 448; see also Draker v. Schreiber, 271 S.W.3d 318, 322 (Tex. App. 2008).
          8
               Zeltwanger, 144 S.W.3d at 441–42.
          9
               Id. at 446.
          10
               Id. at 446.
          11
               Id. at 450.




                                                   4
Case: 20-20415           Document: 00515811316            Page: 5       Date Filed: 04/07/2021




                                          No. 20-20415


   clear that recovery under an IIED theory is unavailable when the total
   recovery may be limited under the available alternate theory.12
           Texas appellate courts have applied Zeltwanger broadly holding that
   IIED is unavailable when plaintiffs do not succeed on claims like the ones in
   Miller’s case. In Draker v. Schreiber, a Texas appellate court held that an IIED
   claim was unavailable when the complaint primarily alleged facts regarding
   defamation and libel per se, and the defamation and libel claims were
   previously dismissed on summary judgment leaving only an IIED claim.13
   Similarly, in Oliva v. Davila, the court held that IIED was not recoverable in
   the alternative to defamation claim.14
           The gravamen of Miller’s complaint concerns defamation and
   malicious prosecution. The facts alleged in the complaint concern Blythe’s
   investigation of the cell phone theft and his assistance with the Sheriff’s
   Office in accusing Miller of the theft, which all form the basis of Miller’s
   defamation and malicious prosecution claims. She has not alleged
   independent facts to support a standalone IIED claim.15
           B. Vicarious Liability of Target
           In addition to dismissing Miller’s IIED claim, the district court
   dismissed all claims of Target’s alleged vicarious liability because all
   underlying tort claims against Target’s agent, Blythe, were dismissed. Miller
   argues that Target is liable for Blythe’s conduct that forms the basis of her


           12
                Id. at 446–47.
           13
                271 S.W.3d 318, 323 (Tex. App. 2008).
           14
                373 S.W.3d 94, 107 (Tex. App. 2011).
           15
             See Draker, 271 S.W.3d at 323 (“[T]o maintain a claim for intentional infliction
   of emotional distress, [plaintiff] was required to allege facts independent of her defamation
   claim.”).




                                                5
Case: 20-20415         Document: 00515811316                Page: 6        Date Filed: 04/07/2021




                                            No. 20-20415


   IIED claim because Blythe was in the course and scope of his employment
   with Target. Though Blythe may have been in the course and scope of
   employment, all underlying tort claims in this case have been dismissed.
   Without some underlying liability of Target’s employee, Target cannot be
   vicariously liable.16
                                         III. Conclusion
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




            16
              See Crooks v. Moses, 138 S.W.3d 629, 638 (Tex. App. 2004) ([I]f the alleged
   tortfeasor is not liable as a matter of law, then determination of agency and vicarious liability
   issues are never reached.”).




                                                  6